DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/28/2022 has been entered.
Claims 1-18 are pending. 
Claims 1-18 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasa et al. (US Publication 9,319,904) in view of Jiang et al. (US Patent 10,178,673).
With respect to claims 1 and 10, Srinivasa teaches A Wireless Local-Area Network (WLAN) Access Point (AP), (WLAN access point, Figure 1) comprising:
 an array of antennas having two or more antennas; (WLAN access point has three antennas, Figure 1)
a transceiver, configured to transmit via the array of antennas downlink packets to WLAN client stations (STAs) over a downlink channel, (TX is used to transmit data to the clients in downlink direction, Figure 1) and to receive uplink packets from the STAs over an uplink channel; (WLAN access point uses RX to receive data from the clients in uplink direction, Figure 1) and
a processor, which is coupled to the transceiver (processor, Figure 1)  and configured to:
send a request to a plurality of the STAs to transmit on the uplink channel a respective plurality of channel-sounding packets corresponding to the plurality of STAs; (the AP transmits to the client stations a data unit that includes a request to transmit a sounding frame that “sounds” the reverse channel from the client station to the AP, Column 4 lines 62-65)
receive the plurality of channel-sounding packets from the plurality of STAs in response to the request; (the AP receives sounding packets from the stations in response to the request, Column 4 lines 64-66)
based on the received plurality of channel- sounding packets, compute a beamforming matrix that defines subsequent transmission beams aimed toward at least a subset of the plurality of STAs; (The AP then computes an estimate of the forward channel (i.e., the channel from the AP to the client station) based on the estimate of the reverse channel by assuming channel reciprocity and, based on the forward channel estimate, generates a steering matrix specifying the beamsteering coefficients that are used in the direction if the client stations, Column 4 lines 47-54; Column 4 line 66- Column 5 line 9) and
transmit one or more downlink data packets to one or more of the STAs via the array of antennas, in accordance with the beamforming matrix (generates a steering matrix specifying the beamsteering coefficients that are then applied to the signals to be transmitted to the client station 25-1 to produce the desired transmit gain pattern at the transmitter output, Column 5 lines 1-9)
Srinivasa doesn’t teach wherein the plurality of STAs transmits the channel-sounding packets concurrently in response to the request;
Jiang teaches wherein the plurality of STAs transmits the channel-sounding packets concurrently in response to the request; (concurrently, sounding packets from the wireless devices during the multi-user uplink transmission, Column 5 lines 35-40. Examiner note: sound packets can be received concurrently or separately)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Srinivasa by the plurality of STAs transmits the channel-sounding packets concurrently in response to the request as taught by Jiang. The motivation for combining Srinivasa and Jiang is to be able to channel sounding results become stale with time, enabling multiple user devices to perform sounding concurrently can lead to faster and better resource unit assignments for the group of user devices such that the uplink multi-user transmission takes place while the channel sounding results are still relevant.

With respect to claims 3 and 13, Srinivasa teaches the processor is configured to compute the beamforming matrix by estimating a plurality of STA-specific channel responses based on the respective plurality of received channel-sounding packets, and by deriving the beamforming matrix from the plurality of STA-specific channel responses. (The AP then computes an estimate of the forward channel (i.e., the channel from the AP to the client station) based on the estimate of the reverse channel by assuming channel reciprocity and, based on the forward channel estimate, generates a steering matrix specifying the beamsteering coefficients that are used in the direction if the client stations, Column 4 lines 47-54; Column 4 line 66- Column 5 line 9)
With respect to claims 6 and 15, Srinivasa teaches wherein the processor is configured to apply to the beamforming matrix a calibration that compensates for differences between an uplink response and a downlink response of the transceiver. (the controller provides output signals to a phase correction stage (stage), which then applies different phase shifts for each of the output signals, as determined by a correction matrix (K.sub.A,Tx) stored in a memory , e.g., by using only phase components of the correction matrix. the correction matrix is expressed in terms of gain and phase, whereas in other embodiments the correction matrix is expressed only in terms of phase. the stage is implemented by different phase shifter stages one for each transmitter chain. Correction of the phase shift is determined in the frequency domain. The correction occurs at the transmitter of Station A, as shown, or in other examples, at the receiver of Station B. At the transmitter side, according to an embodiment, the correction is performed on each sub-carrier at each transmitter chain, after the beamsteering matrix, V.sub.steer has been applied to the spatial stream, x., Column 9 lines 6-25)

Claims 2, 4, 5, 7, 11, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasa et al. (US Publication 9,319,904) in view of Jiang et al. (US Patent 10,178,673) further in view of Chu et al. (US Publication 2018/0070330).
With respect to claims 2 and 11, Srinivasa in view of Jiang doesn’t teach the processor is configured to send the request by sending a trigger frame to the plurality of STAs, the trigger frame causing the plurality of STAs to transmit the channel- sounding packets concurrently.
Chu teaches the processor is configured to send the request by sending a trigger frame to the plurality of STAs, the trigger frame causing the plurality of STAs to transmit the channel- sounding packets concurrently. (the first communication device transmits a trigger frame to prompt a group of multiple second communication devices (e.g., client stations) to simultaneously transmit, as part of an UL MU transmission, UL sounding PPDUs, e.g., UL null data packets (NDPs), Paragraph 38)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Srinivasa and Jiang by sending a trigger frame to the plurality of STAs, the trigger frame causing the plurality of STAs to transmit the channel- sounding packets concurrently as taught by Chu. The motivation for combining Srinivasa, Jiang and Chu is to be able to determine terminal position accurately. 
With respect to claims 4 and 13, Srinivasa in view of Jiang doesn’t teach the processor is configured to allocate in the request, to each STA in the plurality of STAs, one or more identifiable spatial streams, from among a predefined set of mutually- orthogonal spatial streams, to be used by the respective STAs to transmit the respective channel-sounding packets.
Chu teaches the processor is configured to allocate in the request, to each STA in the plurality of STAs, one or more identifiable spatial streams, from among a predefined set of mutually- orthogonal spatial streams, to be used by the respective STAs to transmit the respective channel-sounding packets. (The UL MU transmission (which may be an UL OFDMA transmission or an UL MU-MIMO transmission) includes UL sounding packets 262 from multiple client stations, e.g., STA1, STA2, STA3, and STA4. The frequency RU or spatial stream(s) to be used in the UL OFDMA transmission by each client station is indicated by information included in the trigger frame, Paragraph 41)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Srinivasa and Jiang by segregate between the channel-sounding packets based on an identification of the allocated mutually-orthogonal identifiable spatial streams as taught by Chu. The motivation for combining Srinivasa, Jiang and Chu is to be able to determine terminal position accurately. 
With respect to claims 5 and 14, Srinivasa in view of Jiang doesn’t teach wherein the processor is configured to receive the plurality of channel-sounding packets concurrently, and to segregate between the channel-sounding packets based on an identification of the allocated mutually-orthogonal identifiable spatial streams.
Chu teaches wherein the processor is configured to receive the plurality of channel-sounding packets concurrently, and to segregate between the channel-sounding packets based on an identification of the allocated mutually-orthogonal identifiable spatial streams. (The UL MU transmission (which may be an UL OFDMA transmission or an UL MU-MIMO transmission) includes UL sounding packets 262 from multiple client stations, e.g., STA1, STA2, STA3, and STA4. The frequency RU or spatial stream(s) to be used in the UL OFDMA transmission by each client station is indicated by information included in the trigger frame The UL sounding packets 262 transmitted in different frequency bandwidth portions corresponding to different frequency RUs. The UL sounding packets are transmitted using different spatial streams, Paragraph 41)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Srinivasa and Jiang by segregate between the channel-sounding packets based on an identification of the allocated mutually-orthogonal identifiable spatial streams as taught by Chu. The motivation for combining Srinivasa, Jiang and Chu is to be able to determine terminal position accurately. 
With respect to claims 7 and 16, Srinivasa in view of Jiang doesn’t teach the processor is configured to specify in the request a minimal number of channel-sounding symbols to be transmitted in the channel-sounding packets.
Chu teaches the processor is configured to specify in the request a minimal number of channel-sounding symbols to be transmitted in the channel-sounding packets. (The first communication device (e.g., the AP 114) transmits a trigger frame 254 to prompt a group of multiple second communication devices (e.g., client stations 154) to simultaneously transmit, as part of an UL MU transmission 258, UL sounding PPDUs 262, e.g., UL null data packets (NDPs). For example, the group of client stations 154 may have been selected by the AP, paragraph 38)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Srinivasa and Jiang by specify in the request a minimal number of channel-sounding symbols to be transmitted in the channel-sounding packets as taught by Chu. The motivation for combining Srinivasa, Jiang and Chu is to be able to determine terminal position accurately. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasa et al. (US Publication 9,319,904) in view of Jiang et al. (US Patent 10,178,673) further in view of Zhang et al. (US Publication 2017/0265212).
With respect to claims 8 and 17, Srinivasa in view of Jiang doesn’t teach wherein the processor is configured to include, in the plurality of STAs, only STAs whose uplink packets were previously received in the WLAN AP with a signal level that is above a predefined signal-level threshold.
Zhang teaches wherein the processor is configured to include, in the request to the  plurality of STAs, only STAs whose uplink packets were previously received in the WLAN AP with a signal level that is above a predefined signal-level threshold. (the node may for example detect a signal level on the previously allocated uplink radio resources. If the signal level is above a threshold, the node may determine that the UE 10 performed an IUA-uplink TX on the previously allocated uplink radio resources indicated in the IUA-uplink grant, paragraph 81)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Srinivasa and Jiang by choosing stations based on a signal level that is above a predefined signal-level threshold as taught by Zhang. The motivation for combining Srinivasa, Jiang and Zhang is to be able to enable to flexible control the transmission of the channel reference signal in view of, both, accurate link adaptation and reduced resource occupation on the uplink channel.

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (US Publication 2017/0093600) discloses An Access Point (AP) communicates with multiple Stations (STAs) in the WLAN. In some approaches, two or more STAs are addressed and the two or more STAs respond at the same time. The AP receives a composite signal and separates the responses to estimate the uplink channel from each STA. After the AP learns the uplink channels, the AP triggers data transmission from one or more of the WLAN STAs by sending a synchronizing trigger message. In some embodiments, the STAs respond simultaneously with data transmissions to the AP.

Merlin et al. (US Publication 2012/0051287) discloses A communication device for transmitting beamformed signals using implicit channel sounding is described. The communication device includes a processor and instructions stored in memory. The communication device receives one or more sounding signals and computes a channel estimate based on the one or more sounding signals. Frequency offset compensation is applied to the channel estimate by the communication device. The communication device also computes a precoding matrix based on the channel estimate and transmits a beamformed signal using the precoding matrix.
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472